DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0044204 to Lee.
Lee teaches:
(claim 1)	A heating device (fusing device 100, Fig.3) comprising: 
a heating unit (fuser roller unit 110) comprising a contact portion having a first surface (111), the heating unit heats a member to be heated (sheet 150) having a second surface (including toner image 151), which is transported, as a result of contact portion (toner image-release layer 111) of the heating unit being in contact with the member to be heated; 
a heat pipe (114) that is disposed on a portion of the heating unit different from the contact portion in such a manner as to extend in a widthwise direction crossing a transport direction of the member to be heated and that includes a crimped portion (114a) formed at a first (left) end of the heat pipe; 
a rotating body (pressing roller 190), comprising a third surface, that rotates in such a manner as to press the member to be heated against the contact portion of the heating unit; and 

wherein the heat pipe includes a second (right) end opposite to the first end, and the crimped portion has a thickness smaller than the second end (at least portions of end 114a have a thickness smaller than portions of end 114b, given their slanted shape).  
(claim 2)	further comprising: a power-supply connection unit (power connecting unit 200, Fig.4) that is disposed on the first end side of the heat pipe and that is connected to a wiring line (lead 116) through which power is supplied to the heating unit, wherein the crimped portion is provided with a hygroscopic member (end cap 120 formed of nylon) disposed in such a manner as to be in contact with or close to the crimped portion.
(claim 4)	An apparatus (image forming apparatus) using a member to be heated comprising: a transport unit, comprising a transport path, that transports a member to be heated (150); and a heating device (fusing device 100) that heats the member to be heated, which is transported by the transport unit, wherein the heating device is formed of the heating device according to Claim 1 [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 2 above, and further in view of US 2010/0303527 to Mitsuoka.
	Regarding claim 3, Lee teaches wherein the heating unit (100) heats the member (150) to be heated that passes through the heating unit (Fig.3), and wherein the power-supply connection unit (200) is disposed at a position that corresponds to an end of the heating unit (Fig.4).  
Lee remains silent about the direction of conveyance of the sheet (i.e. member to be heated) passing the fusing device (i.e. heating unit) and, therefore, does not explicitly teach “from a lower side  to an upper side” as claimed.
Mitsuoka teaches an image forming apparatus (100) comprising a fixing device (15) including heat pipes (2102, 2104) and wherein a paper sheet (32) passes a fixing device (15) in a substantially vertical direction along a paper conveyance path (21) (Fig.1).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Lee such that the member to be heated passes through the heating unit from a lower side to an upper side, as suggested by Mitsuoka, as well-known configuration for an electrophotographic image forming apparatus capable of double-sided printing.  With this configuration (which can be depicted by clockwise rotation of Figs.3 & 4) the power-supply connection unit is disposed at a position that corresponds to an end of the heating unit, the end being located on the upper side.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,781,382 to Okamoto in view of US 2002/0164176 to Lee.
	Regarding claim 5, Okamoto teaches a heating device (10, Fig.2) comprising: 
a heating unit (comprising elements 69, 78, 77) comprising a contact portion (pressing roller 69) having a first (outer) surface, the heating unit heats a member to be heated (sheet S) having a second surface (including toner image), which is transported, as a result of contact portion of the heating unit being in contact with the member to be heated; 
a heat pipe (77) that is disposed on a portion of the heating unit different from the contact portion in such a manner as to extend in a widthwise direction crossing a transport direction of the member to be heated and that includes a crimped portion formed at a first (right) end of the heat pipe; 
a rotating body (pressing roller 69), comprising a third surface, that rotates in such a manner as to press the member to be heated against the contact portion of the heating unit,

    PNG
    media_image1.png
    262
    656
    media_image1.png
    Greyscale
wherein the heat pipe includes a second (left ) end opposite to the first end, and the    crimped portion has a strength lower (due to being crimped) than the second end (see annotated figure below).
Okamoto does not teach a gear as claimed.
Lee discloses a fuser roller 112 including a heat pipe wherein power transmission caps (not shown) are installed at both ends of the fusing roller, connected to a gear installed at a frame (not shown) [0034].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include power transmission caps connected to a gears into the device of Okamoto, for at least the purpose of providing rotational means to the fixing roller.  The above modification further renders obvious the heating device of claim 5 comprising  a power input unit, comprising a gear that is disposed on a second end side of the heat pipe and that inputs a rotational force at least to the rotating body.

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. Applicant argues that Lee does not teach a crimped portion having a thickness smaller than the second end.  However, the language of claim 1 is broad enough as to allow the interpretation of Lee where at least a portion of the end 114a (the crimped portion) has a thickness smaller than the end 114b (the second end).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852